Exhibit 10.1

 

GREENWOOD FINANCIAL INC.

 

SECOND AMENDMENT

TO SECOND AMENDED AND RESTATED

REVOLVING CREDIT LOAN AGREEMENT

 

 

This SECOND AMENDMENT TO SECOND AMENDED AND RESTATED REVOLVING CREDIT LOAN
AGREEMENT (this “Amendment”) is dated as of August 13, 2009 and entered into by
and among GREENWOOD FINANCIAL INC., a Delaware corporation (“Master Borrower”),
the entities identified on Schedule A attached hereto (together with the Master
Borrower, the “Borrowers”), Orleans Homebuilders, Inc. (the “Guarantor”, and
together with the Borrowers, the “Obligors”), the financial institutions listed
on the signature pages hereof (“Lenders”) and WACHOVIA BANK, NATIONAL
ASSOCIATION, as administrative agent for Lenders (“Agent”), and is made with
reference to that certain Second Amended and Restated Revolving Credit Loan
Agreement dated as of September 30, 2008, by and among Obligors, Lenders and
Agent, as amended by that First Amendment to Second Amended and Restated
Revolving Credit Loan Agreement and First Amendment to Security Agreement dated
as of February 11, 2009 (as so amended and as amended, restated, supplemented or
otherwise modified from time to time, the “Loan Agreement”).  Capitalized terms
used herein without definition shall have the same meanings herein as set forth
in the Loan Agreement.

 

RECITALS

 

WHEREAS, Borrowers and Lenders desire to amend the Loan Agreement as
specifically provided for herein; and

 

WHEREAS, Obligors, Lenders and Agent deem it advisable to amend the Loan
Agreement as hereinafter provided.

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

 


SECTION 1.                                          AMENDMENTS TO THE LOAN
AGREEMENT


 


1.1                               AMENDMENTS TO ARTICLE I:  DEFINITIONS.


 


A.                                    SUBSECTION 1.1 OF THE LOAN AGREEMENT IS
HEREBY AMENDED BY ADDING THERETO THE FOLLOWING DEFINITIONS IN PROPER
ALPHABETICAL ORDER.


 


“CHANGE OF CONTROL” MEANS THE OCCURRENCE OF ONE OR MORE OF THE FOLLOWING EVENTS:

 

1.                                       ANY SALE, LEASE, EXCHANGE OR OTHER
TRANSFER (IN ONE TRANSACTION OR A SERIES OF RELATED TRANSACTIONS) OF ALL OR
SUBSTANTIALLY ALL OF THE ASSETS OF THE GUARANTOR TO ANY PERSON OR GROUP OF
RELATED PERSONS FOR PURPOSES OF SECTION 13(D) OF THE SECURITIES EXCHANGE ACT OF
1934, OR ANY SUCCESSOR

 

--------------------------------------------------------------------------------


 

THERETO, IN EACH CASE AS AMENDED FROM TIME TO TIME (A “GROUP”), TOGETHER WITH
ANY AFFILIATES THEREOF, ON AN ARM’S LENGTH BASIS WITH AN ENTITY THAT IS NOT AN
AFFILIATE OF OHI FINANCING, INC. OR THE GUARANTOR; OR

 


2.                                       ANY PERSON OR GROUP (OTHER THAN JEFFREY
P. ORLEANS AND HIS AFFILIATES AND FAMILY OR ANY AFFILIATE OF OHI FINANCING, INC.
OR THE GUARANTOR (COLLECTIVELY, A “PERMITTED PARTY”)) SHALL ACQUIRE EITHER BY
PURCHASE FROM A PERMITTED PARTY OR FROM THE GUARANTOR THROUGH PURCHASE OR MERGER
OR OTHERWISE, DIRECTLY OR INDIRECTLY, BENEFICIALLY OR OF RECORD, SHARES
REPRESENTING MORE THAN 80% OF THE ISSUED AND OUTSTANDING EQUITY INTERESTS OF THE
GUARANTOR AND MORE THAN 50% OF THE AGGREGATE ORDINARY VOTING POWER REPRESENTED
BY THE ISSUED AND OUTSTANDING EQUITY INTERESTS OF THE GUARANTOR.


 


“CONSENT” MEANS THAT CERTAIN LIMITED CONSENT TO EXCHANGE TRANSACTIONS DATED AS
OF AUGUST 3, 2009 AMONG THE BORROWERS, GUARANTOR, AGENT AND REQUISITE LENDERS.


 


“EQUITY INTERESTS” MEANS (A) THE COMMON OR PREFERRED EQUITY INTEREST IN A
CORPORATION, (B) THE MEMBERSHIP INTERESTS IN A LIMITED LIABILITY COMPANY AND
(C) THE PARTNERSHIP INTERESTS (GENERAL OR LIMITED) IN A PARTNERSHIP.


 


“SECOND AMENDMENT” MEANS THAT CERTAIN SECOND AMENDMENT TO SECOND AMENDED AND
RESTATED REVOLVING CREDIT LOAN AGREEMENT DATED AS OF AUGUST 13, 2009.


 

“Second Amendment Effective Date” has the meaning assigned to such term in the
Second Amendment.

 

“Subordinated Debt I” means the Debt incurred pursuant to that certain Junior
Subordinated Indenture dated as of September 20, 2005, among OHI
Financing, Inc., Guarantor and Wilmington Trust Company, including any guaranty
of such Debt by Guarantor, and the modifications thereto permitted by the
Consent, together with any refinancing, renewal, replacement Debt, defeasance or
refund thereof in accordance with the provisions of Section 7.7.

 


“SUBORDINATED DEBT II” MEANS THE DEBT INCURRED PURSUANT TO THAT CERTAIN JUNIOR
SUBORDINATED INDENTURE DATED AS OF AUGUST 3, 2009, BETWEEN OHI FINANCING, INC.,
AS ISSUER, AND THE BANK OF NEW YORK MELLON, AS TRUSTEE, INCLUDING ANY GUARANTY
OF SUCH DEBT BY GUARANTOR, TOGETHER WITH ANY REFINANCING, RENEWAL, REPLACEMENT
DEBT, DEFEASANCE OR REFUND THEREOF IN ACCORDANCE WITH THE PROVISIONS OF
SECTION 7.7.


 


B.                                    SUBSECTION 1.1 OF THE LOAN AGREEMENT IS
HEREBY FURTHER AMENDED BY DELETING THE DEFINITIONS OF “BORROWING BASE
AVAILABILITY”, “LETTER OF CREDIT” AND “OHI FINANCING SUBORDINATED DEBT”
THEREFROM IN THEIR ENTIRETY AND SUBSTITUTING THE FOLLOWING THEREFOR:

 

2

--------------------------------------------------------------------------------


 

“Borrowing Base Availability” means, at any time, (i) the amount determined
pursuant to Section 3.3, based on the most recently delivered Borrowing Base
Certificate, minus (ii) the aggregate amount of liability of Agent under
then-outstanding Financial Letters of Credit, minus (iii) the aggregate amount
of Swing Line Loans outstanding, minus (iv) the aggregate principal amount of
all OHI Financing Subordinated Debt that by its terms matures within one
(1) year and Subordinated Debt that by its terms matures within one (1) year;
provided that for the period commencing on the Second Amendment Effective Date
through and including September 29, 2009, the amount required to be subtracted
pursuant to clause (ii) shall be the amount by which the aggregate amount of
liability of Agent under then-outstanding Financial Letters of Credit exceeds
$5,100,000.

 

“Letter of Credit” means (a) each letter of credit identified on Schedule 1.1D
which has heretofore been issued with respect to a Borrowing Base Project, or to
developments previously completed by a Borrower, or to an Eligible Project that
secures the Line of Credit and satisfies the requirements of Section 4.1.11, or
which is a Financial Letter of Credit, (b) each letter of credit issued by Agent
on behalf of the Lenders for the benefit of Borrower that are to be issued by
Agent to be for the purpose of providing security, including for the benefit of
the issuer of a surety or performance bond, for (i) the construction by a
Borrower of Improvements and other municipal and public facilities related to
Borrowing Base Projects deemed to be financed under the Revolving Sublimit by
their inclusion in the Borrowing Base, (ii) maintenance by a Borrower of
Improvements and other municipal and public facilities related to the Borrowing
Base Projects financed under the Revolving Sublimit, and (iii) deposits under
purchase contracts for residential land to which a Borrower is a party, as
permitted by Section 8.5, but excluding deposits for Real Estate subject to a
purchase money mortgage constituting a Permitted Lien, and (c) any letter of
credit issued by Agent in favor of any bank that is not a Lender to secure any
Borrower’s reimbursement obligations on account of letters of credit and
tri-party agreements issued by such bank of the type described in clause
(b)(i) or (b)(ii) of this definition or in the definition of “Tri-Party”
Agreement contained herein, as identified on Schedule 1.1.D.  Notwithstanding
the foregoing, no Letter of Credit may be issued in connection with any Joint
Venture or any Person that is not a Borrower or a Guarantor, except that Issuer
may issue Letters of Credit solely to the extent required to comply with the
letter of credit requirement under the Subordinated Debt II in an aggregate
amount not to exceed $5,000,000.

 

“OHI Financing Subordinated Debt” means the Subordinated Debt I and the
Subordinated Debt II.

 


C.                                    SUBSECTION 1.1 OF THE LOAN AGREEMENT IS
HEREBY FURTHER AMENDED BY DELETING PARAGRAPH (VI) IN THE DEFINITION OF
“PERMITTED DEBT” AND SUBSTITUTING THE FOLLOWING THEREFOR:


 

“(vi)                        the guarantees, as in effect on the Second
Amendment Effective Date, or as thereafter modified, amended or replaced in
accordance with the Consent or with Agent’s consent in accordance with
Section 7.7, by Guarantor of the OHI Financing Subordinated Debt;

 

3

--------------------------------------------------------------------------------


 


1.2                               AMENDMENT TO ARTICLE II:  AMOUNTS AND TERMS OF
THE FACILITY; SECURITY FOR THE FACILITY.


 


A.                                    SECTION 2.1.3 OF THE LOAN AGREEMENT IS
HEREBY AMENDED BY DELETING THE REFERENCE TO “THIS SECTION 2.1.2 THEREIN AND
SUBSTITUTING “THIS SECTION 2.1.3” THEREFOR.


 


B.                                    SUBSECTION 2.6.5 OF THE LOAN AGREEMENT IS
HEREBY AMENDED BY DELETING IT IN ITS ENTIRETY AND SUBSTITUTING THE FOLLOWING
THEREFOR:


 

“2.6.5                  Additional Loan Fees.  Borrowers shall pay two
additional fees for the Facility.  The first additional fee shall be earned and
payable on September 30, 2009 and shall be equal to 8% per annum of the amount
by which the aggregate Commitments (based on the Facility Amount as it exists
from time to time) exceeds $250,000,000, calculated on a daily basis as such
Commitments (based on the Facility Amount as it exists from time to time) exist
between the Closing Date and the earlier of (i) September 30, 2009 and (ii) the
date the Commitments are permanently reduced to $250,000,000 (the “Reduction
Date”); provided that such first additional fee will be reduced by 80% if the
aggregate Commitments have been permanently reduced to $250,000,000 on or before
September 30, 2009.  The second additional fee shall be earned and payable on
December 20, 2009 if the Indebtedness are not paid in full by such date and such
second additional fee shall be equal to 8% per annum of the amount that the
aggregate Commitments exceeds $250,000,000 calculated on a daily basis as such
Commitments exist from time to time after the Reduction Date.”

 


1.3                               AMENDMENTS TO ARTICLE III:  NOTICE OF
BORROWING; BORROWING BASE; BORROWING BASE AVAILABILITY.


 


A.                                    SECTION 3.2.2 OF THE LOAN AGREEMENT IS
HEREBY AMENDED BY ADDING THE FOLLOWING NEW SENTENCE AT THE END THEREOF:


 

“Notwithstanding the forgoing, certain parcels of real property located in
Chester County, Pennsylvania commonly referred to as Ewing tracts 4 and 5 (the
“Ewing Tracts”), which are not owned by a Borrower, shall be deemed admitted to
the Borrowing Base solely for the period through and including September 29,
2009; provided that (i) the Appraised Value attributed to the Ewing Tracts shall
be the Appraised Value determined in the Appraisal dated as of February 6, 2009,
(ii) Orleans at Upper Uwchlan, LP shall have granted a security interest to
Agent, as collateral for the Indebtedness, in (x) its membership interests in
the owner of the Ewing Tracts, Ewing Group LLC, and (y) its right, title and
interest to the Straw Party Agreement dated as of September 22, 2004 among
Orleans at Upper Uwchlan, LP, Ewing Group LLC (formerly Byers Group III LLC) and
the other member of Ewing Group LLC, and (iii) Obligors shall diligently proceed
to record the subdivision for the Ewing Tracts and to cause Orleans at Upper
Uwchlan, LP to grant a mortgage with respect to the lots conveyed to Orleans at
Upper Uwchlan, LP in the Ewing Tracts to Agent promptly upon the recording of
the subdivision.”

 


B.                                    SECTION 3.3.2.4 OF THE LOAN AGREEMENT IS
HEREBY AMENDED BY DELETING IT IN ITS ENTIRETY AND SUBSTITUTING THE FOLLOWING
THEREFOR:

 

4

--------------------------------------------------------------------------------


 

“3.3.2.4                                 The maximum Borrowing Base Availability
attributable to Asset Class (ii), including model Units, determined on the basis
of any Borrowing Base Certificate (a) that is delivered before September 30,
2009 in accordance with Section 3.4 shall not exceed 58% and (b) that is
delivered on or after September 30, 2009 in accordance with Section 3.4 shall
not exceed 45%, in each case of the aggregate Borrowing Base Availability
attributable to Asset Classes (i) and (ii) (including model Units) as shown on
any such Borrowing Base Certificate.”

 


C.                                    SECTION 3.3.2.5 OF THE LOAN AGREEMENT IS
HEREBY AMENDED BY DELETING IT IN ITS ENTIRETY AND SUBSTITUTING THE FOLLOWING
THEREFOR:


 

“3.3.2.5                                 The maximum percentage of Borrowing
Base Availability attributable to Asset Classes (iii), (iv) and (v), based on
Borrowing Base Certificates (a) delivered before September 30, 2009, shall be
65%, and (b) delivered on or after September 30, 2009 shall be 55%, in each case
of the total Borrowing Base Availability as shown thereon; provided that at no
time shall Borrowing Base Availability attributable to Asset Classes (iii),
(iv) and (v) exceed the following (with such limitations to be reduced dollar
for dollar at the time and in the amounts of any impairments with respect to
assets in Asset Classes (iii), (iv) and (v) and included in the Borrowing Base
taken by Borrowers):

 

(i)                                     Beginning with the Borrowing Base
Certificate delivered on or after the First Amendment Effective Date:
$235,000,000; and

 

(ii)                                  Beginning with the Borrowing Base
Certificate delivered on or after September 30, 2009: $190,000,000.”

 


D.                                    SECTION 3.3.4 FOR THE LOAN AGREEMENT IS
HEREBY AMENDED BY DELETING THE FOURTH AND FIFTH SENTENCES THEREIN IN ITS
ENTIRETY AND SUBSTITUTING THE FOLLOWING THEREFOR:


 

“Master Borrower shall have fifteen (15) Business Days to respond to the Agent
with comments to any Appraisal; however, the final Appraisal amount shall be
determined by the Agent in its sole discretion after consideration of such
comments.  Following the receipt and review of any new Appraisal, commencing
with the next monthly Borrowing Base Certificate delivered, the appraised values
from such Appraisal will be used in the calculation of the Borrowing Base in
compliance with Sections 3.3.2.1, 3.3.2.2 and 3.3.2.3; provided that any change
in appraised value resulting from an Appraisal finalized after July 8, 2009 is
not required to be reflected in any Borrowing Base Certificate delivered after
the Second Amendment Effective Date and before the Borrowing Base Certificate
required to be delivered by October 15, 2009 reflecting the Borrowing Base as of
September 30, 2009.”

 


1.4                               AMENDMENTS TO ARTICLE VII:  NEGATIVE
COVENANTS.


 


A.                                    SECTION 7.6 OF THE LOAN AGREEMENT IS
HEREBY AMENDED BY DELETING THE INTRODUCTORY CLAUSE THERIN AND SUBSTITUTING THE
FOLLOWING THEREFOR:

 

5

--------------------------------------------------------------------------------


 

“Permit Guarantor or any Borrower, or any Affiliate of Guarantor with respect to
clause (z), to, directly or indirectly, declare, order, pay, make or set apart
any sum for”.

 


B.                                    SECTION 7.6 OF THE LOAN AGREEMENT IS
HEREBY AMENDED BY DELETING CLAUSE (Z) AND SUBSTITUTING THE FOLLOWING THEREFOR:


 

“(z) providing the funds for or the making of any payment or prepayment of
principal of, premium, if any, interest on, fees related to, or redemption,
purchase, retirement, defeasance (including in-substance or legal defeasance),
sinking fund or similar payment with respect to, any purchase money mortgages,
Subordinated Debt or the OHI Financing Subordinated Debt, except as permitted by
the Consent, except for”.

 


C.                                    SECTION 7.6 OF THE LOAN AGREEMENT IS
HEREBY FURTHER AMENDED BY DELETING CLAUSE (V) AND SUBSTITUTING THE FOLLOWING
THEREFOR:


 


“(V) ANY EXTENSION, REFINANCING, RENEWAL, REPAYMENT, REPLACEMENT, DEFEASANCE,
REFUND OR PAYMENT OF FEES WITH RESPECT TO THE OHI FINANCING SUBORDINATED DEBT TO
THE EXTENT APPROVED BY THE AGENT IN ACCORDANCE WITH SECTION 7.7 OR PERMITTED BY
THE CONSENT.”


 


D.                                    SECTION 7.7 OF THE LOAN AGREEMENT IS
HEREBY AMENDED BY DELETING CLAUSE (V) THEREIN AND SUBSTITUTING THE FOLLOWING
THEREFOR:


 

“(v)                           The aggregate outstanding principal amount of the
OHI Financing Subordinated Debt does not exceed (i) with respect to the
Subordinated Debt II, $93,750,000 plus, (ii) with respect to the Subordinated
Debt I, $30,928,000 plus any increase pursuant to the Consent, in each case in
accordance with the terms thereof as in effect on the Second Amendment Effective
Date or as modified pursuant to the Consent (plus, in the event of a refinancing
described below, all accrued and unpaid interest thereon and such reasonable
expenses incurred in connection therewith).”

 


1.5                               AMENDMENTS TO ARTICLE VIII: FINANCIAL
COVENANTS.  SUBSECTION 8.8 OF THE LOAN AGREEMENT IS HEREBY AMENDED BY DELETING
IT IN ITS ENTIRETY AND SUBSTITUTING THE FOLLOWING THEREFOR:


 

“8.8                           Liquidity.  The Liquidity shall be (i) from the
Second Amendment Effective Date through September 29, 2009, not less than $0,
and (ii) from and after September 30, 2009, not less than $10,000,000.

 


1.6                               AMENDMENTS TO ARTICLE IX: EVENTS OF DEFAULT. 
ARTICLE IX OF THE LOAN AGREEMENT IS HEREBY AMENDED BY DELETING PARAGRAPH 9.4
THEREIN AND SUBSTITUTING THE FOLLOWING THEREFOR:


 

“9.4                           (a) the dissolution or reorganization of a
Borrower, other than a dissolution or reorganization of a Borrower solely as a
result of an Internal Reorganization or (b) a Change of Control.”

 

6

--------------------------------------------------------------------------------


 


1.7                               AMENDMENTS TO ARTICLE XI: THE AGENT.


 


A.                                    SECTION 11.13 OF THE LOAN AGREEMENT IS
HEREBY AMENDED BY DELETING CLAUSE (V) THEREIN AND SUBSTITUTING THE FOLLOWING
THEREFOR:


 


“(V) HAS BEEN PLACED UNDER A RECEIVERSHIP OR CONSERVATORSHIP BY THE FEDERAL
DEPOSIT INSURANCE CORPORATION (“FDIC”) AND THE FDIC HAS NOT ASSUMED THE
OBLIGATIONS OF SUCH LENDER UNDER THE LOAN DOCUMENTS AND AFFIRMED TO AGENT ITS
INTENT TO FULLY COMPLY WITH ITS OBLIGATIONS UNDER THE LOAN DOCUMENTS, IN EACH
CASE IN WRITING IN FORM AND SUBSTANCE SATISFACTORY TO AGENT”.


 


B.                                    SECTION 11.13 OF THE LOAN AGREEMENT IS
HEREBY AMENDED BY ADDING THE FOLLOWING NEW SENTENCE AT THE END THEREOF:


 


“NOTWITHSTANDING THE FOREGOING, IF A LENDER (I) WAS A DEFAULTING LENDER PURSUANT
TO CLAUSE (V) OF THIS SECTION 11.13, AND (II) SUCH LENDER IS NO LONGER A
DEFAULTING LENDER BUT IS STILL UNDER AN FDIC RECEIVERSHIP OR CONSERVATORSHIP (A
“SPECIAL LENDER”), THEN SUCH SPECIAL LENDER SHALL BE DEEMED TO HAVE ACTED WITH
RESPECT TO A SPECIFIC MATTER IN THE SAME MANNER AS THE MAJORITY OF OTHER LENDERS
(OTHER THAN THE DEFAULTING LENDERS) THAT HAVE EXPRESSLY VOTED, CONSENTED OR
WITHHELD CONSENT, OR DIRECTED ANY ACTION OF AGENT OR LENDERS IF SUCH SPECIAL
LENDER DOES NOT EXPRESSLY RESPOND TO ANY REQUEST FOR SUCH VOTE CONSENT OR
DIRECTION BY THE DATE AND TIME BY WHICH A RESPONSE WAS REQUESTED.


 


1.8                               AMENDMENTS TO ARTICLE XIII: MISCELLANEOUS. 
SECTION 13.10 OF THE LOAN AGREEMENT IS HEREBY AMENDED BY DELETING THE FIRST
ADDRESS FOR AGENT (OTHER THAN REGARDING FUNDINGS) THEREIN AND SUBSTITUTING THE
FOLLOWING THEREFOR:


 


“WACHOVIA BANK, NATIONAL ASSOCIATION
301 SOUTH COLLEGE STREET
CHARLOTTE, NC  28288
ATTENTION:  NATHAN RANTALA, DIRECTOR
FAX:   (704) 383-2647
EMAIL:  NATHAN.RANTALA@WACHOVIA.COM”.

 


SECTION 2.                                          CONDITIONS TO EFFECTIVENESS


 

 Section 1 of this Amendment shall become effective only upon the satisfaction
of all of the following conditions precedent (the date of satisfaction of such
conditions being referred to herein as the “Second Amendment Effective Date”):

 


A.                                    ON OR BEFORE THE SECOND AMENDMENT
EFFECTIVE DATE, OBLIGORS SHALL DELIVER TO LENDERS (OR TO AGENT FOR LENDERS WITH
SUFFICIENT ORIGINALLY EXECUTED COPIES, WHERE APPROPRIATE, FOR EACH LENDER) THE
FOLLOWING, EACH, UNLESS OTHERWISE NOTED, DATED THE SECOND AMENDMENT EFFECTIVE
DATE:


 

1.                                       A CERTIFICATE, DATED AS OF THE SECOND
AMENDMENT EFFECTIVE DATE OF THE RESPECTIVE SECRETARY, GENERAL PARTNER, MANAGER
OR MEMBERS OF EACH BORROWER AND GUARANTOR, CERTIFYING THAT THERE HAVE BEEN NO
CHANGES TO ITS RESPECTIVE ORGANIZATIONAL DOCUMENTS DELIVERED TO LENDERS ON
SEPTEMBER 30, 2008;

 

7

--------------------------------------------------------------------------------


 

2.                                       CERTIFIED COPIES OF ALL CORPORATE,
LIMITED PARTNERSHIP AND LIMITED LIABILITY COMPANY ACTION (AS APPROPRIATE) TAKEN
BY BORROWERS AND GUARANTOR, INCLUDING RESOLUTIONS OF THEIR RESPECTIVE BOARDS OF
DIRECTORS, AUTHORIZING THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS
AMENDMENT, CERTIFIED AS OF THE SECOND AMENDMENT EFFECTIVE DATE;

 

3.                                       AN INCUMBENCY AND SIGNATURE CERTIFICATE
(DATED AS THE DATE OF THIS AGREEMENT) OF THE SECRETARIES, GENERAL PARTNERS,
MANAGERS OR MEMBERS (AS APPROPRIATE) OF EACH BORROWER AND GUARANTOR, CERTIFYING
THE NAMES AND TRUE SIGNATURES OF THE OFFICERS OR OTHER AUTHORIZED PERSONS OF
BORROWER AND GUARANTOR AUTHORIZED TO SIGN THIS AMENDMENT; AND

 

4.                                       COPIES OF THIS AMENDMENT EXECUTED BY
EACH OBLIGOR.

 


B.                                    REQUISITE LENDERS SHALL HAVE EXECUTED THIS
AMENDMENT.


 


C.                                    ON OR BEFORE THE SECOND AMENDMENT
EFFECTIVE DATE, ALL CORPORATE AND OTHER PROCEEDINGS TAKEN OR TO BE TAKEN BY ANY
OBLIGOR IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED HEREBY AND ALL
DOCUMENTS INCIDENTAL THERETO NOT PREVIOUSLY FOUND ACCEPTABLE BY AGENT, ACTING ON
BEHALF OF LENDERS, AND ITS COUNSEL SHALL BE SATISFACTORY IN FORM AND SUBSTANCE
TO AGENT AND SUCH COUNSEL, AND AGENT AND SUCH COUNSEL SHALL HAVE RECEIVED ALL
SUCH COUNTERPART ORIGINALS OR CERTIFIED COPIES OF SUCH DOCUMENTS AS AGENT MAY
REASONABLY REQUEST.


 


D.                                    BORROWERS SHALL HAVE PAID (I) TO AGENT,
ALL OF AGENT’S OUTSTANDING EXPENSES UNDER THE LOAN DOCUMENTS, INCLUDING
INSPECTION AND APPRAISAL COSTS, AND (II) TO REED SMITH LLP, COUNSEL TO AGENT,
ALL FEES AND EXPENSES INVOICED THROUGH THE DATE HEREOF.


 


E.                                      BORROWERS SHALL PAY TO AGENT FOR THE
RATABLE BENEFIT OF EACH LENDER EXECUTING THIS AMENDMENT, AN AMENDMENT FEE EQUAL
TO $250,000 IN THE AGGREGATE.


 


SECTION 3.                                          OBLIGORS’ REPRESENTATIONS
AND WARRANTIES


 

In order to induce Lenders to enter into this Amendment and to amend the Loan
Agreement in the manner provided herein, each Obligor represents and warrants to
each Lender that the following statements are true, correct and complete:

 


A.                                    CORPORATE POWER AND AUTHORITY.  EACH
OBLIGOR HAS ALL REQUISITE POWER AND AUTHORITY TO ENTER INTO THIS AMENDMENT AND
TO CARRY OUT THE TRANSACTIONS CONTEMPLATED BY, AND PERFORM ITS OBLIGATIONS
UNDER, THE LOAN AGREEMENT AS AMENDED BY THIS AMENDMENT (THE “AMENDED
AGREEMENT”).


 


B.                                    AUTHORIZATION OF AGREEMENTS.  THE
EXECUTION AND DELIVERY OF THIS AMENDMENT AND THE PERFORMANCE OF THE AMENDED
AGREEMENTS HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY CORPORATE, PARTNERSHIP OR
LIMITED LIABILITY COMPANY ACTION, AS APPROPRIATE, ON THE PART OF EACH OBLIGOR.


 


C.                                    NO CONFLICT.  THE EXECUTION AND DELIVERY
BY EACH OBLIGOR OF THIS AMENDMENT AND THE PERFORMANCE BY EACH OBLIGOR OF THE
AMENDED AGREEMENTS DO NOT AND WILL

 

8

--------------------------------------------------------------------------------


 


NOT (I) REQUIRE ANY CONSENT OR APPROVAL OF THE SHAREHOLDERS, PARTNERS OR MEMBERS
OF ANY SUCH ENTITY NOT ALREADY OBTAINED; (II) CONTRAVENE SUCH ENTITY’S
ORGANIZATIONAL DOCUMENTS; (III) VIOLATE ANY PROVISION OF OR CAUSE OR RESULT IN A
BREACH OF OR CONSTITUTE A DEFAULT UNDER ANY LAW, RULE, REGULATION (INCLUDING,
WITHOUT LIMITATION, REGULATION U OF THE BOARD OF GOVERNORS OF THE FEDERAL
RESERVE SYSTEM), ORDER, WRIT, JUDGMENT, INJUNCTION, DECREE, DETERMINATION, OR
AWARD PRESENTLY IN EFFECT HAVING APPLICABILITY TO SUCH ENTITY; (IV) CAUSE OR
RESULT IN A BREACH OF OR CONSTITUTE A DEFAULT UNDER ANY INDENTURE OR LOAN OR
CREDIT AGREEMENT OR ANY OTHER AGREEMENT, LEASE, OR INSTRUMENT TO WHICH SUCH
ENTITY IS A PARTY OR BY WHICH IT OR ITS PROPERTIES MAY BE BOUND OR AFFECTED; (V)
CAUSE OR RESULT IN OR REQUIRE THE CREATION OR IMPOSITION OF ANY LIEN UPON OR
WITH RESPECT TO ANY OF THE PROPERTIES NOW OWNED OR HEREAFTER ACQUIRED BY SUCH
OBLIGOR EXCEPT AS CONTEMPLATED BY THIS AGREEMENT; OR (VI) VIOLATE ANY PROVISION
OF ANY INDENTURE, AGREEMENT, OR OTHER INSTRUMENT TO WHICH ANY BORROWER,
GUARANTOR, OR ANY OF THEIR RESPECTIVE PROPERTIES OR ASSETS ARE BOUND, AND WILL
NOT BE IN CONFLICT WITH, RESULT IN A BREACH OF, OR CONSTITUTE (WITH DUE NOTICE
AND/OR LAPSE OF TIME) A DEFAULT UNDER ANY SUCH INDENTURE, AGREEMENT, OR OTHER
INSTRUMENT, OR RESULT IN THE CREATION OR IMPOSITION OF ANY LIEN, CHARGE, OR
ENCUMBRANCE OF ANY NATURE WHATSOEVER UPON ANY OF SAID PROPERTIES OR ASSETS.


 


D.                                    GOVERNMENTAL CONSENTS.  THE EXECUTION AND
DELIVERY BY EACH OBLIGOR OF THIS AMENDMENT AND THE PERFORMANCE BY EACH OBLIGOR
OF THE AMENDED AGREEMENTS DO NOT AND WILL NOT REQUIRE ANY AUTHORIZATION,
CONSENT, APPROVAL, LICENSE OR EXEMPTION OF, OR ANY REGISTRATION, QUALIFICATION,
DESIGNATION, DECLARATION OR A FILING WITH ANY COURT OR GOVERNMENTAL DEPARTMENT,
COMMISSION, BOARD, BUREAU, AGENCY OR INSTRUMENTALITY, DOMESTIC OR FOREIGN,
EXCEPT AS HAVE BEEN OBTAINED.


 


E.                                      BINDING OBLIGATION.  THIS AMENDMENT HAS
BEEN DULY EXECUTED AND DELIVERED BY EACH OBLIGOR AND THIS AMENDMENT AND THE
AMENDED AGREEMENTS ARE THE LEGALLY VALID AND BINDING OBLIGATIONS OF SUCH
OBLIGOR, ENFORCEABLE AGAINST SUCH OBLIGOR IN ACCORDANCE WITH THEIR RESPECTIVE
TERMS, EXCEPT AS MAY BE LIMITED BY APPLICABLE BANKRUPTCY, INSOLVENCY, AND OTHER
SIMILAR LAWS AFFECTING CREDITORS’ RIGHTS GENERALLY.


 


F.                                      INCORPORATION OF REPRESENTATIONS AND
WARRANTIES FROM LOAN DOCUMENTS.  AFTER GIVING EFFECT TO THIS AMENDMENT, THE
REPRESENTATIONS AND WARRANTIES CONTAINED IN EACH LOAN DOCUMENT ARE AND WILL BE
TRUE, CORRECT AND COMPLETE IN ALL MATERIAL RESPECTS ON AND AS OF THE SECOND
AMENDMENT EFFECTIVE DATE TO THE SAME EXTENT AS THOUGH MADE ON AND AS OF THAT
DATE, EXCEPT TO THE EXTENT SUCH REPRESENTATIONS AND WARRANTIES SPECIFICALLY
RELATE TO AN EARLIER DATE, IN WHICH CASE THEY WERE TRUE, CORRECT AND COMPLETE IN
ALL MATERIAL RESPECTS ON AND AS OF SUCH EARLIER DATE.


 


G.                                    ABSENCE OF DEFAULT.  AFTER GIVING EFFECT
TO THIS AMENDMENT, NO EVENT HAS OCCURRED AND IS CONTINUING OR WILL RESULT FROM
THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS AMENDMENT THAT WOULD
CONSTITUTE AN EVENT OF DEFAULT.


 


SECTION 4.                                          MISCELLANEOUS


 


A.                                    REFERENCE TO AND EFFECT ON THE LOAN
AGREEMENT AND THE OTHER LOAN DOCUMENTS.

 

9

--------------------------------------------------------------------------------


 

1.             ON AND AFTER THE SECOND AMENDMENT EFFECTIVE DATE, EACH REFERENCE
IN THE LOAN AGREEMENT TO “THIS AGREEMENT”, “HEREUNDER”, “HEREOF”, “HEREIN” OR
WORDS OF LIKE IMPORT REFERRING TO THE LOAN AGREEMENT, AND EACH REFERENCE IN THE
LOAN DOCUMENTS TO THE “LOAN AGREEMENT”, “THEREUNDER”, “THEREOF’ OR WORDS OF LIKE
IMPORT REFERRING TO THE LOAN AGREEMENT SHALL MEAN AND BE A REFERENCE TO THE
AMENDED LOAN AGREEMENT.

 

2.             EXCEPT AS SPECIFICALLY AMENDED BY THIS AMENDMENT, THE LOAN
AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL REMAIN IN FULL FORCE AND EFFECT AND
ARE HEREBY RATIFIED AND CONFIRMED.

 

3.             THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS AMENDMENT SHALL
NOT, EXCEPT AS EXPRESSLY PROVIDED HEREIN, CONSTITUTE A WAIVER OF ANY PROVISION
OF, OR OPERATE AS A WAIVER OF ANY RIGHT, POWER OR REMEDY OF AGENT OR ANY LENDER
UNDER, THE LOAN AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS, OR SERVE TO EFFECT
A NOVATION OF THE INDEBTEDNESS.

 


B.            FEES AND EXPENSES.  COMPANY ACKNOWLEDGES THAT ALL COSTS, FEES AND
EXPENSES AS DESCRIBED IN SECTION 13.15 OF THE LOAN AGREEMENT INCURRED BY AGENT
AND ITS COUNSEL WITH RESPECT TO THIS AMENDMENT AND THE DOCUMENTS AND
TRANSACTIONS CONTEMPLATED HEREBY SHALL BE FOR THE ACCOUNT OF BORROWERS.


 


C.            HEADINGS.  SECTION AND SUBSECTION HEADINGS IN THIS AMENDMENT ARE
INCLUDED HEREIN FOR CONVENIENCE OF REFERENCE ONLY AND SHALL NOT CONSTITUTE A
PART OF THIS AMENDMENT FOR ANY OTHER PURPOSE OR BE GIVEN ANY SUBSTANTIVE EFFECT.


 


D.            APPLICABLE LAW.  THIS AMENDMENT SHALL IN ALL RESPECTS BE GOVERNED
BY THE LAWS OF THE COMMONWEALTH OF PENNSYLVANIA.


 


E.             COUNTERPARTS; EFFECTIVENESS.  THIS AMENDMENT MAY BE EXECUTED IN
ANY NUMBER OF COUNTERPARTS AND BY DIFFERENT PARTIES HERETO IN SEPARATE
COUNTERPARTS, EACH OF WHICH WHEN SO EXECUTED AND DELIVERED SHALL BE DEEMED AN
ORIGINAL, BUT ALL SUCH COUNTERPARTS TOGETHER SHALL CONSTITUTE BUT ONE AND THE
SAME INSTRUMENT; SIGNATURE PAGES MAY BE DETACHED FROM MULTIPLE SEPARATE
COUNTERPARTS AND ATTACHED TO A SINGLE COUNTERPART SO THAT ALL SIGNATURE
PAGES ARE PHYSICALLY ATTACHED TO THE SAME DOCUMENT.  ANY FACSIMILED,
ELECTRONICALLY TRANSMITTED, OR PHOTOCOPIED SIGNATURES HERETO SHALL BE DEEMED
ORIGINAL SIGNATURES HERETO, ALL OF WHICH SHALL BE EQUALLY VALID.  THIS AMENDMENT
(OTHER THAN THE PROVISIONS OF SECTIONS 1 AND 2 HEREOF, THE EFFECTIVENESS OF
WHICH IS GOVERNED BY SECTION 3 HEREOF) SHALL BECOME EFFECTIVE UPON THE EXECUTION
OF A COUNTERPART HEREOF BY OBLIGORS, AGENT AND LENDERS AND RECEIPT BY OBLIGORS
AND AGENT OF WRITTEN OR TELEPHONIC NOTIFICATION OF SUCH EXECUTION AND
AUTHORIZATION OF DELIVERY THEREOF.


 


SECTION 5.              ACKNOWLEDGEMENT AND CONSENT BY GUARANTOR

 

Guarantor hereby acknowledges that it has read this Amendment and consents to
the terms thereof, and hereby confirms and agrees that, notwithstanding the
effectiveness of this Amendment, the obligations of Guarantor under its Guaranty
shall not be impaired or affected and the applicable Guaranty is, and shall
continue to be, in full force and effect and is hereby

 

10

--------------------------------------------------------------------------------


 

confirmed and ratified in all respects.  Guarantor further agrees that nothing
in the Loan Agreement, this Amendment or any other Loan Document shall be deemed
to require the consent of Guarantor to any future amendment to the Loan
Agreement.

 


SECTION 6.              RELEASORS.


 


A.            EACH BORROWER AND GUARANTOR HEREBY ACKNOWLEDGES AND AGREES THAT,
AS OF THE SECOND AMENDMENT EFFECTIVE DATE, NO RIGHT OF OFFSET, DEFENSE,
COUNTERCLAIM, CLAIM, CAUSE OF ACTION OR OBJECTION IN FAVOR OF ANY BORROWER AND
GUARANTOR AGAINST THE LENDERS (INCLUDING ALL LENDERS PRIOR TO THE SECOND
AMENDMENT EFFECTIVE DATE) OR THE AGENT, ANY OTHER AGENT OR ANY ISSUER EXISTS
ARISING OUT OF OR WITH RESPECT TO (I) THE INDEBTEDNESS, THE LOAN AGREEMENT OR
ANY OF THE OTHER LOAN DOCUMENTS; (II) ANY OTHER DOCUMENTS EVIDENCING, SECURING
OR IN ANY WAY RELATING TO THE FOREGOING, OR (III) THE ADMINISTRATION OR FUNDING
OF THE LOANS, THE COMMITMENT OR THE ISSUANCE OF LETTERS OF CREDIT OR TRI-PARTY
AGREEMENTS.


 


B.            EACH BORROWER AND GUARANTOR HEREBY EXPRESSLY WAIVES, RELEASES AND
RELINQUISHES ANY AND ALL DEFENSES, SETOFFS, CLAIMS, COUNTERCLAIMS, CAUSES OF
ACTION OR OBJECTIONS, IF ANY, AGAINST SUCH LENDERS, THE AGENT, THE OTHER AGENTS
OR ANY ISSUER, WHETHER KNOWN OR UNKNOWN, BOTH AT LAW AND IN EQUITY, ONLY TO THE
EXTENT ARISING OUT OF ANY MATTER, CAUSE OR EVENT OCCURRING ON OR PRIOR TO THE
SECOND AMENDMENT EFFECTIVE DATE.


 


C.            EACH BORROWER AND GUARANTOR FOR ITSELF, EACH OTHER BORROWER AND
GUARANTOR AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS IN INTEREST AND ANY PERSON
THAT MAY DERIVATIVELY OR OTHERWISE ASSERT A CLAIM THROUGH OR BY ANY OF THE
FOREGOING TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW (COLLECTIVELY, THE
“RELEASORS”) WAIVES AND RELEASES AGAINST EACH AGENT, EACH ISSUER AND EACH LENDER
AND EACH OF THEIR RESPECTIVE EMPLOYEES, AGENTS, REPRESENTATIVES, CONSULTANTS,
ATTORNEYS, FIDUCIARIES, SERVANTS, OFFICERS, DIRECTORS, PARTNERS, PREDECESSORS,
SUCCESSORS AND ASSIGNS, SUBSIDIARY CORPORATIONS, PARENT CORPORATIONS, RELATED
CORPORATE DIVISIONS, PARTICIPANTS AND ASSIGNS (COLLECTIVELY, THE “RELEASEES”),
AND COVENANTS NOT TO COMMENCE OR PURSUE ANY LITIGATION OR ACTION, CLAIMS,
DEMANDS, CAUSES OF ACTION, SUITS, DEBTS, SUMS OF MONEY, ACCOUNTS, BONDS, BILLS,
COVENANTS, CONTRACTS, CONTROVERSIES, AGREEMENTS, PROMISES, SETOFFS, RECOUPMENTS,
COUNTERCLAIMS, DEFENSES, EXPENSES, DAMAGES AND/OR JUDGMENTS, WHATSOEVER IN LAW
OR IN EQUITY (WHETHER MATURED, UNMATURED, CONTINGENT OR NON-CONTINGENT) THAT
RELATE IN ANY WAY, EITHER DIRECTLY OR INDIRECTLY, TO THE LOAN AGREEMENT, ANY
OTHER LOAN DOCUMENTS, THE TRANSACTIONS CONTEMPLATED THEREBY OR ANY ACTION BY
AGENTS, LENDERS OR ANY OTHER RELEASEE IN ANY WAY RELATED THERETO, WHETHER KNOWN
OR UNKNOWN, WHICH EACH OF THE RELEASORS HAD, NOW HAS OR MAY HAVE, IN EACH CASE
ONLY TO THE EXTENT ARISING OUT OF ANY MATTER, CAUSE OR EVENT OCCURRING PRIOR TO
THE SECOND AMENDMENT EFFECTIVE DATE.  EACH OF THE RELEASORS HEREBY AGREES THAT
FEDERAL OR STATE LAWS, RIGHTS, RULES OR LEGAL PRINCIPLES OF ANY OTHER
JURISDICTION WHICH MAY BE APPLICABLE THERETO, TO THE EXTENT THAT THEY APPLY TO
THE MATTERS RELEASED HEREBY, ARE KNOWINGLY AND VOLUNTARILY WAIVED AND
RELINQUISHED BY SUCH RELEASORS, TO THE FULL EXTENT THAT SUCH RIGHTS AND BENEFITS
PERTAINING TO THE MATTERS RELEASED HEREIN MAY BE WAIVED, AND EACH OF THE
RELEASORS HEREBY AGREES AND ACKNOWLEDGES THAT THIS WAIVER IS AN ESSENTIAL TERM
OF THIS AMENDMENT, WITHOUT WHICH AGENT AND LENDERS WOULD NOT HAVE ENTERED INTO
THIS AMENDMENT.  EACH OF THE RELEASORS REPRESENTS AND WARRANTS THAT IT HAS NOT
PURPORTED TO TRANSFER, ASSIGN, PLEDGE OR OTHERWISE CONVEY ANY OF ITS RIGHT,
TITLE OR INTEREST IN ANY MATTER RELEASED HEREBY TO ANY OTHER PERSON.  IN
CONNECTION WITH THE RELEASE IN THIS AMENDMENT, EACH OF THE RELEASORS
ACKNOWLEDGES

 

11

--------------------------------------------------------------------------------


 


THAT IT IS AWARE IT MAY HEREAFTER DISCOVER CLAIMS PRESENTLY UNKNOWN OR
UNSUSPECTED, OR FACTS IN ADDITION TO OR DIFFERENT FROM THOSE WHICH SUCH
RELEASORS NOW KNOWS OR BELIEVES TO BE TRUE, WITH RESPECT TO THE MATTERS RELEASED
HEREIN.  NEVERTHELESS, IT IS EACH OF THE RELEASORS’ INTENT IN EXECUTING THIS
AGREEMENT TO FULLY, FINALLY AND FOREVER RELEASE AND SETTLE SUCH MATTERS TO THE
EXTENT THEY ARISE OUT OF ANY MATTER, CAUSE OR EVENT OCCURRING PRIOR TO THE
SECOND AMENDMENT EFFECTIVE DATE.  IN MAKING THIS RELEASE, EACH OF THE RELEASORS
HAS CONSULTED WITH COUNSEL CONCERNING THE EFFECT THEREOF.


 


SECTION 7.              LIMITED WAIVER.

 

Each Borrower and Guarantor hereby represents and warrants that no Default or
Event of Default with respect to such Borrower or Guarantor has occurred and
continues to exist immediately prior to the occurrence of the Second Amendment
Effective Date and immediately prior to giving effect to the consummation of the
Second Amendment other than any Default or Event of Default that may have been
caused by, or may have resulted from, the inclusion in the Borrowing Base prior
to August 3, 2009 or the inclusion in any Borrowing Base Certificate delivered
prior to August 3, 2009, of the parcels of real property commonly known as Byers
Station Tract 3 and/or Ewing Tracts 4 and 5 (collectively, the “Prior Events”). 
In reliance upon such representation and warranty, upon the satisfaction of the
conditions set forth in Section 2, the undersigned Lenders hereby waive any
Defaults or Events of Default that may have been caused by or may have resulted
from the Prior Events and agree that no representation or warranty given by any
Borrower or Guarantor prior to the date hereof will be considered to be false,
incorrect or incomplete solely as a result of the occurrence of the Prior
Events.  Without limiting the generality of the provisions of the covenants set
forth in the Loan Agreement, the waiver set forth herein shall be limited
precisely as written and relates solely to any noncompliance by the Borrowers
and Guarantor with respect to the Prior Events in the manner and to the extent
described in this paragraph, and nothing in this paragraph shall be deemed to
(a) constitute a waiver of noncompliance under the Loan Agreement relating to
the inclusion of parcels that are not Eligible Projects in the Borrowing Base or
any Borrowing Base Certificate in the future, (b) constitute a waiver of
compliance by Borrowers and Guarantor with respect to any other term, provision
or condition of the Loan Agreement or any other Loan Document or any other
instrument or agreement referred to herein or therein or (c) prejudice any right
or remedy that the Agent, Issuing Lender, any Agent or any Lender may now have
or may have in the future under or in connection with the Loan Agreement or any
other Loan Document or any other instrument or agreement referred to therein.

 

[The remainder of page intentionally left blank.]

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

Master Borrower:

Greenwood Financial Inc., a Delaware corporation

 

 

 

 

By:

/s/ Lawrence J. Dugan

 

 

Name:

Lawrence J. Dugan

 

 

Title:

Vice President

 

 

Corporate Borrowers:

OHB Homes, Inc.

 

Orleans Corporation

 

Orleans Corporation of New Jersey

 

Orleans Construction Corp.

 

Parker & Lancaster Corporation

 

Parker & Orleans Homebuilders, Inc.

 

Sharp Road Farms, Inc.

 

 

 

 

By:

/s/ Lawrence J. Dugan

 

 

Name:

Lawrence J. Dugan

 

 

Title:

Vice President

 

 

Limited Liability Company Borrowers:

Masterpiece Homes, LLC

 

OPCNC, LLC

 

Orleans at Bordentown, LLC

 

Orleans at Cooks Bridge, LLC

 

Orleans at Covington Manor, LLC

 

Orleans at Crofton Chase, LLC

 

Orleans at East Greenwich, LLC

 

Orleans at Elk Township, LLC

 

Orleans at Evesham, LLC

 

Orleans at Hamilton, LLC

 

Orleans at Harrison, LLC

 

Orleans at Hidden Creek, LLC

 

Orleans at Jennings Mill, LLC

 

Orleans at Lambertville, LLC

 

Orleans at Lyons Gate, LLC

 

Orleans at Mansfield, LLC

 

Orleans at Maple Glen, LLC

 

Orleans at Meadow Glen, LLC

 

Orleans at Millstone, LLC

 

[Borrowers’ signatures continued on the following page]

 

(Signature Page to First Amendment to Loan Agreement and Security Agreement)

 

--------------------------------------------------------------------------------


 

 

Orleans at Millstone River Preserve, LLC

 

Orleans at Moorestown, LLC

 

Orleans at Tabernacle, LLC

 

Orleans at Upper Freehold, LLC

 

Orleans at Wallkill, LLC

 

Orleans at Westampton Woods, LLC

 

Orleans at Woolwich, LLC

 

Orleans Arizona Realty, LLC

 

Orleans DK, LLC

 

Parker Lancaster, Tidewater, L.L.C.

 

Wheatley Meadows Associates, LLC

 

 

 

 

 

By:

/s/ Lawrence J. Dugan

 

 

Name:

Lawrence J. Dugan

 

 

Title:

Vice President

 

[Borrowers’ signatures continued on the following page]

 

(Signature Page to Second Amendment to Second Amended and Restated Revolving
Credit Loan Agreement)

 

--------------------------------------------------------------------------------


 

Limited Partnership Borrowers:

Brookshire Estates, L.P. (f/k/a Orleans at Brookshire Estates, L.P.)

 

Orleans at Falls, LP

 

Orleans at Limerick, LP

 

Orleans at Lower Salford, LP

 

Orleans at Thornbury, L.P.

 

Orleans at Upper Saucon, L.P.

 

Orleans at Upper Uwchlan, LP

 

Orleans at West Bradford, LP

 

Orleans at West Vincent, LP

 

Orleans at Windsor Square, LP

 

Orleans at Wrightstown, LP

 

Stock Grange, LP

 

By:

OHI PA GP, LLC, sole General Partner

 

 

 

 

By:

/s/ Lawrence J. Dugan

 

 

 

Name:

Lawrence J. Dugan

 

 

 

Title:

Vice President

 

 

 

Orleans RHIL, LP

 

Realen Homes, L.P.

 

By:

RHGP, LLC, sole General Partner

 

 

By:

Orleans Homebuilders, Inc.,

 

 

 

Authorized Member

 

 

 

 

 

 

By:

/s/ Garry P. Herdler

 

 

 

Name:

Garry P. Herdler

 

 

 

Title:

Executive Vice President and

 

 

 

 

Chief Financial Officer

 

 

Guarantor:

Orleans Homebuilders, Inc., a Delaware corporation

 

 

 

 

By:

/s/ Garry P. Herdler

 

 

 

Name:

Garry P. Herdler

 

 

 

Title:

Executive Vice President and

 

 

 

 

Chief Financial Officer

 

[Agent’s signature continued on the next page]

 

(Signature Page to Second Amendment to Second Amended and Restated Revolving
Credit Loan Agreement)

 

--------------------------------------------------------------------------------


 

Agent:

Wachovia Bank, National Association

 

 

 

By:

/s/ Nathan R. Rantala

 

 

Name:

Nathan R. Rantala

 

 

Title:

Director

 

[Lenders’ signature continued on the next page]

 

(Signature Page to Second Amendment to Second Amended and Restated Revolving
Credit Loan Agreement)

 

--------------------------------------------------------------------------------


 

 

LENDER SIGNATURE PAGE TO SECOND AMENDMENT TO SECOND AMENDED AND RESTATED
REVOLVING CREDIT LOAN AGREEMENT WITH GREENWOOD FINANCIAL INC. AS MASTER
BORROWER, DATED AS OF AUGUST 13, 2009:

 

 

 

 

 

 

 

WACHOVIA BANK, NATIONAL ASSOCIATION

 

 

 

 

 

 

 

By:

/s/ Nathan R. Rantala

 

 

Nathan R. Rantala, Director

 

(Signature Page to Second Amendment to Second Amended and Restated Revolving
Credit Loan Agreement)

 

--------------------------------------------------------------------------------


 

 

LENDER SIGNATURE PAGE TO SECOND AMENDMENT TO SECOND AMENDED AND RESTATED
REVOLVING CREDIT LOAN AGREEMENT WITH GREENWOOD FINANCIAL INC. AS MASTER
BORROWER, DATED AS OF AUGUST 13, 2009:

 

 

 

 

 

 

 

BANK OF AMERICA, N.A.

 

 

 

 

 

 

 

By:

/s/ John A. McDonald

 

 

Name: John A. McDonald

 

 

Title: SVP

 

(Signature Page to Second Amendment to Second Amended and Restated Revolving
Credit Loan Agreement)

 

--------------------------------------------------------------------------------


 

 

LENDER SIGNATURE PAGE TO SECOND AMENDMENT TO SECOND AMENDED AND RESTATED
REVOLVING CREDIT LOAN AGREEMENT WITH GREENWOOD FINANCIAL INC. AS MASTER
BORROWER, DATED AS OF AUGUST 13, 2009:

 

 

 

 

 

 

 

BANK OF AMERICA, N.A.

 

 

 

 

 

 

 

By:

/s/ Jonathan M. Barnes

 

 

Name: Jonathan M. Barnes

 

 

Title: Vice President

 

(Signature Page to Second Amendment to Second Amended and Restated Revolving
Credit Loan Agreement)

 

--------------------------------------------------------------------------------


 

 

LENDER SIGNATURE PAGE TO SECOND AMENDMENT TO SECOND AMENDED AND RESTATED
REVOLVING CREDIT LOAN AGREEMENT WITH GREENWOOD FINANCIAL INC. AS MASTER
BORROWER, DATED AS OF AUGUST 13, 2009:

 

 

 

COMERICA BANK

 

 

 

 

 

 

By:

/s/ Laura Benson

 

 

Name: Laura Benson

 

 

Title: vice President

 

(Signature Page to Second Amendment to Second Amended and Restated Revolving
Credit Loan Agreement)

 

--------------------------------------------------------------------------------


 

 

LENDER SIGNATURE PAGE TO SECOND AMENDMENT TO SECOND AMENDED AND RESTATED
REVOLVING CREDIT LOAN AGREEMENT WITH GREENWOOD FINANCIAL INC. AS MASTER
BORROWER, DATED AS OF AUGUST 13, 2009:

 

 

 

 

 

COMPASS BANK, an Alabama Banking Corporation

 

 

 

 

 

By:

/s/ Steven J. Heslop

 

 

Name: Steven J. Heslop

 

 

Title: SVP

 

(Signature Page to Second Amendment to Second Amended and Restated Revolving
Credit Loan Agreement)

 

--------------------------------------------------------------------------------


 

 

LENDER SIGNATURE PAGE TO SECOND AMENDMENT TO SECOND AMENDED AND RESTATED
REVOLVING CREDIT LOAN AGREEMENT WITH GREENWOOD FINANCIAL INC. AS MASTER
BORROWER, DATED AS OF AUGUST 13, 2009:

 

 

 

DEUTSCHE BANK TRUST COMPANY AMERICAS

 

 

 

 

 

 

By:

/s/ Dunsun Lazasur

 

 

Name: Dunsun Lazasur

 

 

Title: Vice President

 

 

 

 

By:

/s/ Valerie Shapiro

 

 

Name: Valerie Shapiro

 

 

Title: Vice President

 

(Signature Page to Second Amendment to Second Amended and Restated Revolving
Credit Loan Agreement)

 

--------------------------------------------------------------------------------


 

 

LENDER SIGNATURE PAGE TO SECOND AMENDMENT TO SECOND AMENDED AND RESTATED
REVOLVING CREDIT LOAN AGREEMENT WITH GREENWOOD FINANCIAL INC. AS MASTER
BORROWER, DATED AS OF AUGUST 13, 2009:

 

 

 

 

 

 

 

FIRSTRUST BANK

 

 

 

 

 

 

 

By:

/s/ Seth Muckler

 

 

Name: Seth Muckler

 

 

Title: Senior Vice President

 

(Signature Page to Second Amendment to Second Amended and Restated Revolving
Credit Loan Agreement)

 

--------------------------------------------------------------------------------


 

 

LENDER SIGNATURE PAGE TO SECOND AMENDMENT TO SECOND AMENDED AND RESTATED
REVOLVING CREDIT LOAN AGREEMENT WITH GREENWOOD FINANCIAL INC. AS MASTER
BORROWER, DATED AS OF AUGUST 13, 2009:

 

 

 

 

 

 

 

MANUFACTURERS AND TRADERS TRUST COMPANY

 

 

 

 

 

 

 

By:

/s/ Bernard T. Shields

 

 

Name: Bernard T. Shields

 

 

Title: Vice President

 

(Signature Page to Second Amendment to Second Amended and Restated Revolving
Credit Loan Agreement)

 

--------------------------------------------------------------------------------


 

 

LENDER SIGNATURE PAGE TO SECOND AMENDMENT TO SECOND AMENDED AND RESTATED
REVOLVING CREDIT LOAN AGREEMENT WITH GREENWOOD FINANCIAL INC. AS MASTER
BORROWER, DATED AS OF AUGUST 13, 2009:

 

 

 

 

 

 

 

NATIONAL CITY BANK

 

 

 

 

 

 

 

By:

/s/ Christopher Guyer

 

 

Name: Christopher Guyer

 

 

Title: Vice President

 

(Signature Page to Second Amendment to Second Amended and Restated Revolving
Credit Loan Agreement)

 

--------------------------------------------------------------------------------


 

 

LENDER SIGNATURE PAGE TO SECOND AMENDMENT TO SECOND AMENDED AND RESTATED
REVOLVING CREDIT LOAN AGREEMENT WITH GREENWOOD FINANCIAL INC. AS MASTER
BORROWER, DATED AS OF AUGUST 13, 2009:

 

 

 

 

 

REGIONS BANK, successor by merger to Amsouth Bank

 

 

 

 

 

By:

/s/ Daniel McClarkin

 

 

Name: Daniel McClarkin

 

 

Title: Vice President

 

(Signature Page to Second Amendment to Second Amended and Restated Revolving
Credit Loan Agreement)

 

--------------------------------------------------------------------------------


 

 

LENDER SIGNATURE PAGE TO SECOND AMENDMENT TO SECOND AMENDED AND RESTATED
REVOLVING CREDIT LOAN AGREEMENT WITH GREENWOOD FINANCIAL INC. AS MASTER
BORROWER, DATED AS OF AUGUST 13, 2009:

 

 

 

 

 

SUNTRUST BANK

 

 

 

 

 

By:

/s/ Janet R. Naifeh

 

 

Name: Janet R. Naifeh

 

 

Title: Senior Vice President

 

(Signature Page to Second Amendment to Second Amended and Restated Revolving
Credit Loan Agreement)

 

--------------------------------------------------------------------------------


 

 

LENDER SIGNATURE PAGE TO SECOND AMENDMENT TO SECOND AMENDED AND RESTATED
REVOLVING CREDIT LOAN AGREEMENT WITH GREENWOOD FINANCIAL INC. AS MASTER
BORROWER, DATED AS OF AUGUST 13, 2009:

 

 

 

 

 

TD BANK, NA, successor by merger to Commerce Bank, N.A.

 

 

 

 

 

By:

/s/ Robert E. Delaney

 

 

Name: Robert E. Delaney

 

 

Title: Vice President

 

(Signature Page to Second Amendment to Second Amended and Restated Revolving
Credit Loan Agreement)

 

--------------------------------------------------------------------------------


 

Schedule A - Schedule of Borrowers

 

Greenwood Financial Inc.

Masterpiece Homes, LLC

OHB Homes, Inc.

Orleans Corporation

Orleans Corporation of New Jersey

Orleans Construction Corp.

Parker & Lancaster Corporation

Parker & Orleans Homebuilders, Inc.

Sharp Road Farms, Inc.

OPCNC, LLC

Orleans at Bordentown, LLC

Orleans at Cooks Bridge, LLC

Orleans at Covington Manor, LLC

Orleans at Crofton Chase, LLC

Orleans at East Greenwich, LLC

Orleans at Elk Township, LLC

Orleans at Evesham, LLC

Orleans at Hamilton, LLC

Orleans at Harrison, LLC

Orleans at Hidden Creek, LLC

Orleans at Jennings Mill, LLC

Orleans at Lambertville, LLC

Orleans at Lyons Gate, LLC

Orleans at Mansfield, LLC

Orleans at Maple Glen, LLC

Orleans at Meadow Glen, LLC

Orleans at Millstone, LLC

Orleans at Millstone River Preserve, LLC

Orleans at Moorestown, LLC

Orleans at Tabernacle, LLC

Orleans at Upper Freehold, LLC

Orleans at Wallkill, LLC

Orleans at Westampton Woods, LLC

Orleans at Woolwich, LLC

Orleans Arizona Realty, LLC

Orleans DK, LLC

Wheatley Meadows Associates, LLC

Parker Lancaster, Tidewater, L.L.C.

Brookshire Estates, L.P. (f/k/a Orleans at Brookshire Estates, L.P.)

Orleans at Falls, LP

Orleans at Limerick, LP

Orleans at Lower Salford, LP

Orleans at Thornbury, LP

Orleans at Upper Saucon, L.P.

 

--------------------------------------------------------------------------------


 

Orleans at Upper Uwchlan, LP

Orleans at West Bradford, LP

Orleans at West Vincent, LP

Orleans at Windsor Square, LP

Orleans at Wrightstown, LP

Stock Grange, LP

Orleans RHIL, LP

Realen Homes, L.P.

 

--------------------------------------------------------------------------------